DAYTON, J.
(dissenting). The contract was entered into after defendant’s agent had examined several bills and stated:
“You are not getting all the rebate you ought to get. You ought to get anywhere from 20 to 40 per cent, more than your bills show. * * * Your landlord is getting 50 per cent. Anything you are charged for higher than that you are being done for. * * * We will take your case. * * * If we do not get you a rebate of $100, we will give you the $100 cash.”
On this conversation the contract was signed. It guaranteed to “obtain rebates on all overcharged bills to date or refund the fee [$100] paid under this contract.” Several weeks thereafter defendant wrote plaintiff:
“We shall prove to them that they have been overcharging you continually. * * * We claim positively that there are overcharges.”
No rebates were received. By the contract defendant undertook to obtain the cheapest contract and audit bills one year from date; also all bills for the past three years and obtain rebates as above set forth. The evidence shows that defendant did nothing under the contract and is guilty of a breach thereof. The bills were presumably at plaintiff’s place of business. Defendant’s duty was to audit them there. Plaintiff was under no obligation to seek the defendant, after its acceptance of $100 to perform an agreed service therefor.
The judgment should be reversed, and new trial ordered, with costs to appellant to abide the event.